DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-20 are allowable. The restriction requirement between Inventions I, II, and III , as set forth in the Office action mailed on 01/14/2022 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 01/14/2022 is withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites the limitation “adjusting an injection timing and an amount of time between consecutive fuel injections in response to a request to balance amounts of fuel injected by a plurality of fuel injectors”.
Claim 9 recites the limitation “learning a drop in pressure during a fuel injection from a fuel injector at the original injection timing based on each of a first average fuel rail pressure during a first inter- injection period between the fuel injection and an immediately preceding fuel injection and a second another average fuel rail pressure during a second inter-injection period between the fuel injection and an immediately subsequent fuel injection, the immediately subsequent fuel injection retarded relative to its original injection timing and the immediately preceding fuel injection advanced relative to its original injection timing”.
Claim 18 recites the limitation “estimate injector fuel mass error for a first injector of the first set of injectors injecting fuel based on an average pressure of the fuel rail during each of a first inter- injection period between a first injection from the first injector and an immediately previous injection and a second inter-injection period between the first injection and an immediately subsequent injection”.
It is the examiners opinion that the art of record considered as a whole, alone, or in combination, neither anticipates nor renders obvious these limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A WERNER whose telephone number is (571)272-5149. The examiner can normally be reached Monday - Friday 10am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A WERNER/Patent Examiner, Art Unit 3747